Case: 21-30627      Document: 00516530373          Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 1, 2022
                                   No. 21-30627
                                                                     Lyle W. Cayce
                                 Summary Calendar                         Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Nathaniel W. Turner,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:19-CR-76-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Nathaniel W. Turner was found guilty by a jury of drug and firearm
   offenses. He was sentenced to a total of 200 months of imprisonment,
   followed by five years of supervised release. On appeal, he argues that the
   district court erred in admitting jail call recordings into evidence because they


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30627      Document: 00516530373           Page: 2     Date Filed: 11/01/2022




                                     No. 21-30627


   were improperly authenticated and that the district court erred in applying a
   sentencing enhancement under U.S.S.G. § 2K2.1(b)(1)(A) because the
   Government failed to prove that he possessed two of the firearms attributed
   to him.
          Although it is questionable whether Turner preserved his evidentiary
   challenge for appeal, it is not necessary to decide the standard of review, as
   the district court did not err in admitting the jail call recordings. See United
   States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); United States v. Biggins,
   551 F.2d 64, 66 (5th Cir. 1977). The testimony regarding the recording and
   retrieval of the calls as well as the identification of Turner as a participant on
   the calls supports the district court’s finding that the recordings were
   sufficiently authenticated. See United States v. Buchanan, 70 F.3d 818, 827
   (5th Cir. 1995); see also United States v. Johnson, 943 F.3d 214, 220-21 (5th
   Cir. 2019); Biggins, 551 F.2d at 66. Turner’s arguments regarding
   authentication implicate only the weight of the evidence and not its
   admissibility. See United States v. Isiwele, 635 F.3d 196, 200 (5th Cir. 2011).
          Next, the district court did not clearly err in determining that Turner
   possessed the HK P30 pistol and the Ruger P95 pistol because the record,
   including the unrebutted facts in the presentence report, supports the
   plausible inference that Turner constructively possessed them both. See
   United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013); United States v.
   Houston, 364 F.3d 243, 248 (5th Cir. 2004); United States v. Parker, 133 F.3d
   322, 329 (5th Cir. 1998).
          AFFIRMED.




                                           2